department of the treasury internal_revenue_service washington d c office of ‘chief counsel number info release date date conex-100407-09 ccita uil no dear for real_property in property are currently not available overview of sec_1031 of the code taxpayers do not recognize gain_or_loss on the exchange of business or investment_property for like-kind business or investment_property an exchange does not qualify for nonrecagnition of gain_or_loss under this provision unless the taxpayer receives timely identified replacement_property by the earlier of congressman costello has asked me to reply to your date letter-to him requesting immediate emergency relief from the internal_revenue_service if you cannot timely complete an exchange of real_property intended to qualify for deferral of gain under sec_1031 of the internal_revenue_code the code this letter describes your situation provides general information about sec_1031 of the code and addresses your requests for relief facts you intended to exchange real_property in on both of these properties you intended to build your new permanent residence your plans were disrupted when the qualified_intermediary you were using in the exchange filed for bankruptcy protection under chapter of the bankruptcy code this situation threatens to prevent you from completing the exchange because the proceeds from the sale of your the due_date including extensions of the taxpayer's federal_income_tax return for the year in which the transfer of the relinquished_property occurs the statutory replacement_period days after the date on which the taxpayer transfers the property telinquished in the exchange the relinquished_property or conex-100407-09 business or investment_property requirement you were exchanging real properties on which you intended to build your permanent residence as indicated above however only property a taxpayer holds for business or investment use is eligible for nonrecognition_of_gain_or_loss under sec_1031 of the code in 602_f2d_1341 cir the court held that a taxpayer's personal_residence was not held for investment under sec_1031 explaining that it has long been the rule that use of property solely as a personal_residence is antithetical to its being held for investment if a taxpayer does not hold the exchanged properties for business or investment use the transaction will not qualify under sec_1031 even if the exchange occurs within the statutory replacement_period statutory replacement_period as noted above a transaction will not qualify under sec_1031 of the code unless the taxpayer acquires the replacement_property within the statutory replacement_period we can extend this period only when authorized by statute we cannot extend it administratively the oniy statutory authority to extend the replacement_period is sec_7508a of the code which authorizes an extension for taxpayers affected by a federally_declared_disaster or a terroristic_or_military_action the bankruptcy of your qualified_intermediary and its significant adverse consequences do not qualify under sec_7508a request therefore we cannot grant the extension you if no exclusion relief from tax_liability you also asked for relief from tax_liability under sec_61 of the code all income irom whatever source derived including income from gain from the sale of property is subject_to tax unless excluded by statute applies you must generally recognize gain in the year that you or your agent actually or constructively receive payments for the property or the year you receive the purchaser's note that is secured_by cash or its equivalent section 18a b i of temporary income_tax regulations if you must recognize gain some relief may be available for deductions for losses in the year incurred i have enclosed a copy of publication casualties disasters and thefts which provides guidance on loss deductions use of qualified intermediaries you also indicate that the federal government is partly responsible for your situation because sec_1031 of the cade contemplates use of qualified intermediaries in deferred like-kind_exchanges the regulations pertaining to deferred like-kind_exchanges however have always permitted security devices such as standby letters of credit qualified escrows and qualified trusts which afford a measure of safety to taxpayers who use qualified intermediaries in these transactions sec_1 k -1 g and of the income_tax regulations a federally_declared_disaster is any disaster that the president subsequently determines warrants assistance by the federal government under the robert t stafford disaster relief and emergency assistance act the stafford act disaster is a natural catastrophe such as a hurricane tornado storm or high water or a fire flood or explosion united_states_code sec_5122 and see sec_165 h c of the code under the stafford act a major conex-100407-09 cannot respond to your request for bailout’ tarp money or federal deposit insurance corporation funds to replace your exchange investigation of your qualified_intermediary for fraud because these matters are not directly connected with the administration of federal_income_tax law funds or for a federal although cannot grant the relief that you request sympathize with your difficult situation please call c if you have additional questions or would like to discuss this situation further jat enclosure sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting department of the treasury internal_revenue_service washington d c orrice of chief_counsel date ‘the honorable jerry f costello member u s house of representatives washington dc attentior dear mr costello lam responding to your letter dated date on behalf of your constituents they asked for immediate emergency relief if they are unable to complete an exchange of real_property as you requested addressing their concerns and am have prepared a letter to forwarding it to you along with a copy of publication casualties disasters and thefts for their benefit jhope this is helpful if you have any questions please contact me or at sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting enclosures
